Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Application: Claims 1-20 are present for examination at this time.  
Claims 1-13 are in condition for allowance.
Claims 14-20 are rejected.
Please refer to the attached PTO Form 892 and/or submitted IDSes to resolve any possible discrepancies in the listed reference numbers.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for Domestic priority under 35 U.S.C. 120 is acknowledged.
Allowable Subject Matter
Claims 1-20 appear to be free and clear of the prior art and allowable for the same reasons indicated in the parent application, serial number 15/907,182.  However this case is not in condition for allowance as claims 14-20 are rejected under 35 U.S.C. § for failing to come within one of the recognized statutory classes of embodiments.


Claim Rejections 35 U.S.C. § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 14-20  are rejected under 35 U.S.C. 101
Claims 14-20 recite “computer-readable storage media”.   Applicants’ specification at ¶¶88, 91, 93, 95 inter , when describing the medium fails to exclude transitory embodiments (e.g. wireless signals).   Thus these claims fail to come within one of the four statutory categories of invention under 35 U.S.C. 101, since carrier waves, which are signals, are not patentable under 35 U.S.C. 101.   

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L SCHWARTZ whose telephone number is (571)270-7494.  The examiner can normally be reached on M-F 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alex Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA L SCHWARTZ/Primary Examiner, Art Unit 2825